The opinion of the court was delivered by
Mason, J.:
This case involves substantially the same state of facts as Consolidated Flour Mills Co. v. Kansas Gas and Electric Co., post, p. 47, with which it was tried. The plaintiff could recover only on the theory that the order of the utilities commission increasing the rate to be charged by the defendant was void because it omitted to recite that the commission found the contract rate to be unlawful. Here, however, the defendant’s position is the stronger because the order contained this recital:
“The commission further finds that to permit such contract rates to remain in force and apply a surcharge upon other power rates charged by the United *47Water, Gas and Electric Company, as shown by its schedules on file with this commission, would create a manifest discrimination in favor of parties obtaining service under such contracts and against all other consumers of electric power, and would render the statutes governing electric rates, service and practices now in force futile and inoperative.”
The judgment for the defendant is affirmed.